Citation Nr: 0024152	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1980.

This appeal arose from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.



FINDING OF FACT

The evidence of record contains an opinion relating the 
veteran's diagnosed depression to his period of service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
depression is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that service connection is 
warranted for depression.  He asserted that this disorder had 
its onset during his active service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Initially, it must be determined whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995),and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record establishes that the 
veteran's claim is well grounded.

The evidence in this case shows that the veteran was afforded 
a psychiatric evaluation in service after he was involved in 
several alcohol-related incidents, to include the assault of 
a police officer.  He was noted to have trouble establishing 
relationships and expressed bitterness over things that had 
happened to him.  While no emotional illness was found, an 
inadequate personality was diagnosed.  Following his 
discharge, he sought treatment from VA beginning in the early 
1990's for depression, which he indicated had been present 
for years.  In December 1998, a Vet Center Social Worker, 
after reviewing the results of psychological testing, 
diagnosed an adjustment disorder and major depression.  After 
a review of the service medical records, it was opined that 
the veteran's depression was a result of an adjustment 
disorder which had begun in service.  Considering the 
objective evidence, in conjunction with the December 1998 
opinion, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds that additional development would be helpful before the 
Board can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

Having presented a well grounded claim for entitlement to 
service connection for depression, and to this extent only, 
the claim is granted.



REMAND

Once a veteran has submitted a claim that it well grounded, 
VA has a duty to assist him in developing that claim.  In 
this case VA assistance is needed as a further medical 
opinion would be helpful in deciding the merits of the 
veteran's claim.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this case, a Vet Center social worker had opined that the 
veteran's current depression was related to his period of 
service.  However, no thorough VA examination has ever been 
conducted in this case.  Such an examination would be helpful 
in ascertaining the connection between the currently 
diagnosed depression and the veteran's service.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  This examination 
must include all special studies deemed 
necessary, to include, but not limited 
to, psychological testing.  After 
reviewing the claims folder, to include 
the service medical records, the examiner 
must render an opinion as to whether it 
is at least as likely as not that the 
symptoms noted in service were the early 
manifestation of the currently diagnosed 
depression (that is, whether there is an 
etiological relationship between the 
symptoms in service and his diagnosed 
depression).  A complete rationale for 
the opinion expressed must be provided.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for 
service connection for depression.  If 
the decision remains adverse to the 
appellant, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



